Citation Nr: 1545613	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date (EED) for the award of service connection for PTSD, currently effective June 24, 2010.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to November 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2012; a statement of the case was issued in November 2013; and a substantive appeal was received in November 2013.   

The Veteran presented testimony at a Board hearing in August 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The Veteran's claim of service connection for PTSD was denied by the RO in March 2008, December 2008, and December 2009.  These decisions became final.  The Veteran filed a claim to reopen in June 2010; a PTSD diagnosis that conformed to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) was first obtained on July 8, 2011.

2.  Prior to July 8, 2011, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  It was not manifested by total occupational and social impairment.

3.  Effective July 8, 2011, the Veteran's PTSD is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

4.  Prior to July 8, 2011, the medical and other evidence of record does not indicate the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

5.  Effective July 8, 2011, the medical and other evidence of record indicates that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience; however, during this same time period he is in receipt of a total rating for the same service-connected disability that is responsible for his unemployability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than June 24, 2010, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.

2.  Prior to July 8, 2011, the criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2014).

3.  Effective July 8, 2011, the criteria for entitlement to a disability evaluation of 100 percent for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2014).

4.  Prior to July 8, 2011, the criteria for entitlement to a TDIU had not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).

5.  Effective July 8, 2011, the claim of entitlement to a TDIU is dismissed. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a September 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2010, July 2011, September 2011, and November 2011.  The examinations are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed the relevant criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Board hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The undersigned asked questions designed to elicit testimony that would substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

In this case, the Veteran filed a service connection claim for PTSD.  The claim was denied by way of a March 2008 rating decision.  The basis for the denial was the fact that the Veteran did not serve in combat and did not have a confirmed stressor.  Consequently, he did not have a diagnosis of PTSD that conformed to DSM-IV.  The Veteran submitted correspondences from Dr. M.Y. reflecting a diagnosis of PTSD.  However, without a confirmed stressor, the diagnosis did not conform to DSM-IV.  The RO confirmed the denial of service connection by way of December 2008 and December 2009 rating decisions.  The Veteran failed to file a notice of disagreement with these decisions, and they became final.

On June 24, 2010, the RO received the Veteran's application to reopen his service connection claim for PTSD.  The RO granted service connection by way of a July 2011 rating decision.  The RO explained that effective July 13, 2010, relaxed standards for PTSD stressor verification were implemented.  The VA Office of General Counsel determined that the new PTSD regulation at 38 C.F.R. § 3.304(f)(3) was not a liberalizing rule governed by 38 U.S.C. §5110(g) or 38 C.F.R. § 3.114.

As noted above, the effective date for an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In this case, the claim to reopen was received on June 24, 2010, and the date entitlement arose is July 8, 2011 (the date of a DSM-IV diagnosis of PTSD).  Consequently, a date of entitlement of July 8, 2011 was appropriate.

Furthermore, the Board notes that the relaxed standards for PTSD stressor verification took effect on July 13, 2010.  

Based on the above, the Board finds no basis upon which to grant an effective date earlier than the date of receipt of the claim to reopen.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an earlier effective date for the granting of serviced connection for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Prior to July 8, 2011

Correspondences from Dr. M.Y. dated October 2008, August 2009 (VBMS 11/13/09), April 2010 (VBMS 6/24/10), and February 2011 reflect that the Veteran experienced symptoms that included isolation, alienation, emotional numbness, recurrent dreams of dead bodies, intrusive thoughts and images, avoidance of reminders of the dead, severely diminished interest or participation in significant activities, outbursts of anger and rage, and hyper-vigilance.  It was noted that he rarely left his home to engage in a social event; and that he lived a life of isolation and withdrawal.  In April 2010, Dr. M.Y. noted that the Veteran's marriage was faltering.  His symptoms were descried as "serious," "severe," and "debilitating," resulting in deficiencies in the areas of work, family relations, judgment/thinking, and mood/emotions.

The Veteran underwent a VA examination in August 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had been married since 2003, but that he and his wife did not get along on account of his anger issues.  He reported that he started working as a truck driver about two weeks prior to the examination.  He said he has not been written up so far.  Prior to that, he worked for about a year and a half driving for a concrete company, but he was laid off.  He reported that he was depressed and just sat at the house watching the sports channel.  He stated that he visited with his mom on occasion.

Upon examination, the Veteran was cooperative.  Speech was within normal limits with regard to rate and rhythm.  His mood was somewhat sullen.  Affect was appropriate to content.  Thought processes and associations were logical and tight.  There was no loosening of associations, or any confusion.  His memory was grossly intact.  He was oriented in all spheres.  He did not report hallucinations, and no delusional material was noted.  His insight was somewhat limited and his judgment was somewhat impaired.  He reported suicidal and homicidal ideation, but denied both suicidal and homicidal intent.  He was deemed competent for VA purposes and was not in need of psychiatric hospitalization.  The examiner found that there was not sufficient evidence to warrant the diagnosis of PTSD.  The examiner did not find evidence that any psychiatric disorder precluded employment.  There was no impairment in thought processing or communication.  The examiner did not find evidence of another psychiatric disorder.  The Veteran stated that he did not feel that psychiatric treatment had been particularly helpful. 

The Veteran submitted a claim for a TDIU in August 2011 (VBMS, 8/22/11).  In it, he claimed that he worked as a truck driver (60-70 hours per week) from July 2010 to July 2011.

In order to warrant a rating in excess of 70 percent, the Veteran's PTSD must be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

Dr. M.Y.'s correspondences reflect that the Veteran's symptoms were severe and debilitating.  Moreover, it appears that the Veteran lived a life of relative isolation.  However, the Veteran has not been shown to experience any of the symptoms enumerated in the criteria for a 100 percent rating during the period in question.  There has been no evidence of gross impairment in thought processes or communication.  He denied suffering from hallucinations.  Neither Dr. M.Y. nor the VA examiner noted grossly inappropriate behavior.  Although the Veteran reported suicidal and homicidal ideation, he denied both suicidal and homicidal intent.  Therefore, it did not appear that he was a persistent danger of hurting self or others or that his thoughts of harm completely rendered him non-functional.  He had not been shown to be intermittently unable to perform activities of daily living.  He was oriented to time and place.  He had not been shown to have memory loss so severe that he forgets names of closest relatives, own occupation, or own name.

Regarding social impairment, although the Veteran lived a life of relative isolation, he remained married and he visited his mother on occasion.  Regarding occupational impairment, the record reflects that he began working as a truck driver in August 2010 and that he worked 60-70 hours per week until July 2011.  The Board finds that the Veteran's social and occupational impairment cannot be said to have been total prior to July 2011.  Consequently, the Board finds that prior to July 8, 2011, the preponderance of the evidence weighs against a finding that a rating in excess of 70 percent is warranted.




Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptoms included isolation, alienation, emotional numbness, recurrent dreams of dead bodies, intrusive thoughts and images, avoidance of reminders of the dead, severely diminished interest or participation in significant activities, outbursts of anger and rage, and hyper-vigilance.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

Effective July 8, 2011

The Veteran underwent a VA examination in July 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported nightmares (a few times per week), hypervigilance, hyperarousal, increased anxiety and fearfulness, frequent angry outbursts, and decreased concentration.  He reported that his 17 year old son "acts like he is afraid of [the Veteran]."  He reported that he drank approximately a 12 pack of beer on a weekend as well as some liquor.  He was not able to drink during the week due to his work responsibilities.

Upon examination, the Veteran became very distraught when he was discussing stressors.  He displayed significant psychomotor agitation.  Eye contact was fair and speech was within normal limits.  His mood was depressed and affect was appropriate to content.  His thought processes were rational.  He displayed adequate orientation to time, date and person.  There was no evidence of delusions and he denied hallucinations.  His judgment and insight were marginal.  When asked about thoughts of harm to self or others, he stated that he thinks of hurting himself "all the time."  He was hesitant as to whether he had these thoughts at the time of the examination.  He made a verbal agreement to not harm himself and agreed to report to the mental health outpatient walk in clinic following the examination.  The Veteran was competent for VA purposes and arrangements were made for him to be seen that same day by the Mental Health Clinic to determine whether additional psychiatric hospitalization might be needed.  The examiner diagnosed PTSD and assigned a Global Assessment of Functioning (GAF) score of 28.
    
A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2014).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in June 2015.  Consequently, DSM-V (and not DSM-IV) is applicable.  However, insofar as the VA examiners evaluated the Veteran under DSM-IV, the Board notes their findings.  Moreover, the Board notes that the Veteran's low GAF score, along with the findings of marginal judgment and insight, and the apparent persistent thoughts of hurting himself, all weigh heavily in favor of the Veteran's claim.  

The July 2011 VA examiner noted that the GAF score was lower than those he had in the past.  She noted that the lower GAF score was due in part to the disclosure of a new combat trauma.  She noted that there would be some impairment in his employment.  The Veteran also reported some impairment in his social functioning.  The examiner noted that his disability did not preclude activities of daily living. Given his functioning prior to this disclosure today, it was believed that all employment opportunities are not precluded.  She noted no impairment in thought processing or communication.

The Veteran underwent a VA examination in September 2011 in which the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Although the Veteran displayed symptoms of depressed mood, chronic sleep impairment, and impaired impulse control (such as unprovoked irritability with periods of violence), the examiner found no mental disorder diagnosis.

Finally, the Veteran underwent a VA examination in November 2011.  He reported having problems with his appetite, frequent crying spells, insomnia, and occasional suicidal ideation.  He also reported significant problems with anger and mood swings.  He was worried about becoming violent.  The examiner stated that the Veteran was capable of performing his activities of daily living independently.  

Upon examination, the Veteran seemed very uncomfortable talking and at times became rather angry.  He also appeared significantly depressed, and his affect was quite flat.  He reported having difficulty controlling his temper; and losing his
temper the previous day (yelling and cursing at his children).  He also noted that he had become physical with both his wife and children in the past.  The examiner assigned a GAF score of 40.  

The Board finds that two of the three examination reports reflect serious symptoms; and that the July 2011 VA examination reflected several of the symptoms enumerated in the 100 percent criteria (marginal judgment and insight, persistent thoughts of hurting himself).  In addition, the GAF scores of 28 and 40 indicate some impairment in reality testing or communication or major impairment in several areas, as well as behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.

Finally, the Board notes that the Veteran appears to have stopped working in July 2011.

The Board finds that, in affording the benefit of the doubt to the Veteran, that the evidence more close approximates to the criteria for a 100 percent rating effective July 8, 2011.  

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Prior to July 8, 2011

During this timeframe, the Veteran was (and still is) only service connected for PTSD.  Prior to July 8, 2011, this has been rated as 70 percent disabling.  His combined rating was therefore 70 percent.  See 38 C.F.R. § 4.25.  Thus, he meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disability resulted in impairment so severe that it was impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that (prior to July 8, 2011) the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  As noted above, when the Veteran filed his claim for a TDIU in August 2011, he reported that he worked 60-70 hours per week as a truck driver from June 2010 to July 2011.  In is TDIU claim, he indicated that he completed high school, and as his type of education or training, he listed "South Arkansas Community College (Truck Driving)."  These facts indicate that the Veteran was not only capable of obtaining some form of substantially gainful employment; but that he was, in fact, employed full time.  There is no persuasive evidence of record demonstrating or suggesting that the Veteran was unemployable as a result of his service-connected disability.  

In sum, prior to July 8, 2011, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disability alone rendered him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.

Effective July 8, 2011

The Board notes that it has granted a 100 percent rating for PTSD effective July 8, 2011.  As a TDIU an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule, the Board finds that the claim for a TDIU effective July 8, 2011 is moot.  Bradley v. Peake, 22 Vet.App. 280 (2008).





						(CONTINUED ON NEXT PAGE)












ORDER

An effective date earlier than June 24, 2010 for the grant of service connection for PTSD is denied.

Prior to July 8, 2011, a rating in excess of 70 percent for PTSD is denied.

Effective July 8, 2011, a rating of 100 percent for PTSD is granted.

Prior to July 8, 2011, a TDIU is denied.

Effective July 8, 2011, the claim for TDIU is dismissed. 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


